DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to the Applicant submission received on 03/17/2020.
3.    	Claims 21-40 are currently pending and have been examined.

Foreign Priority
4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 03/17/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 03/17/2020 are acceptable for examination purposes.

Information Disclosure Statement
7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

35 U.S.C. 112(f)
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the
description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,
“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a determination module”, a replacement module”, “an engagement module”, “a performance module”, as recited in claims 31, 32, 35, 36, 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to
cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 2, and paragraphs 42-44.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner Note
The instant Application is a continuation of U.S. Patent No. 10,637,573 B2 which is a continuation of  U.S. Patent No. 9,806,809 B2, after reviewing the claims of both parent cases, the examiner has concluded that a double patenting rejection cannot be reasonably made because the claimed subject matter is different.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 27, 28, 37, 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 27, 28, 37, 38, specification does not clearly describe about the width of a span that can be determined based on a distance to a weighted centroid; based a variance about the weighted centroid; or based on a local topology around the priority direction. Specification in paragraph 64 describes about the priority direction that may determine the width of a span, for example, based on a distance to a weighted centroid, the variance about the weighted centroid, and local topology around the priority direction. From these explanation, it is not clear how width of a span can be determined based on: a distance to a weighted centroid; or variance about the weighted centroid; or on a local topology around the priority direction.

Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bloom et al. (US 2007/0116471 A1).

Regarding claim 21, Bloom discloses a computer-implemented method comprising: 
determining, within a simulated environment, a node placement for a set of nodes within a Line-Of-Sight network at least in part by determining a desired topology for the set of nodes within a context of a geographic region (Bloom, para. 55: The position and bearing information of the subject node 108, coupled with the position information of other nodes 108 in the network 100, allows pointing information for the node 108 to be determined. Pointing angles for one or more transceivers 208 in the subject node 108 is determined with a fair degree of accuracy using this information in a simple triangulation computation);
physically placing the set of nodes within the geographic region according to the determined node placement (Bloom, Fig. 1, para. 56: positioning components can be provided to facilitate the installation and integration of one or more nodes 108 within a network such as the above-described optical communication network 100. Moreover, section 52 discloses the base mount 204 provides a physical mount with which the node 108 can be mounted to the facility 104 (FIG. 1));
engaging, by the set of nodes, in discovery and alignment procedures such that the nodes align toward respective peers (Bloom, abstract, para. 45, 55, 63, 87: The central facility can perform the mathematical calculations using the orientation data and the known location of the target node to calculate pointing directions to align the nodes);
engaging, by the set of nodes, in association procedures to determine a topological relation between the set of nodes and a network backbone (Bloom, Fig. 1, para. 32-35: The network 100 can be implemented and utilized to directly connect a plurality of customers in one or more facilities 104 to a high-capacity communication network 116. For example, network 100 can be used to connect the plurality of customers to a copper or optical fiber backbone network. The nodes 108 can be connected to the network 100); and
performing, by the set of nodes, steady-state operations including at least one of routing, network management, or data caching (Bloom, para. 38: The root node 108A may also determine routing information such that the data can be sent to the appropriate destination node 108, also referred to as a premise node 108. In a network 100 using packet data, the routing information can be included in the packet header of the packets being sent across network 100).

Regarding claim 22, Bloom discloses the computer-implemented method of claim 21, wherein determining the node placement comprises, during an iteration of generating a peer, considering a previously placed node and a child node (Bloom, para. 55: if the positions of the pertinent nodes 108 in network 100 are known, it is a straightforward geometric computation to determine where to point a given transceiver 208 within the subject node 108, such that the transceiver 208 is in alignment with a desired other node 108 in the network 100).

Regarding claim 23, Bloom discloses the computer-implemented method of claim 22, wherein the child node presently comprises a leaf during the iteration of generating the peer (Bloom, para. 57: each GPS receiver 402 is capable of receiving GPS positioning information to enable determination of a location of the node turret 202).

Regarding claim 24, Bloom discloses the computer-implemented method of claim 22, wherein the child node was previously placed at a periphery of a LOS range for the previously placed node (Bloom, para. 65, 89: accuracy ranges can be used depending on the distance between nodes 108, transmit beam divergence, and receiver aperture. Moreover section 89 discloses the offset data from the replacement node RAM is combined with the position data and bearing data previously obtained and used to guide each turret 202 on the replacement node to point to the desired other node).

Regarding claim 25, Bloom discloses the computer-implemented method of claim 22, wherein determining the node placement further comprises placing a leaf relative to the child node by considering a priority direction and span (Bloom, para. 45, 55: The position and bearing information of the subject node 108, coupled with the position information of other nodes 108 in the network 100, allows pointing information for the node 108 to be determined. Pointing angles for one or more transceivers 208 in the subject node 108 is determined with a fair degree of accuracy using this information in a simple triangulation computation. In other words, if the positions of the pertinent nodes 108 in network 100 are known, it is a straightforward geometric computation to determine where to point a given transceiver 208 within the subject node 108, such that the transceiver 208 is in alignment with a desired other node 108 in the network 100).

Regarding claim 26, Bloom discloses the computer-implemented method of claim 25, wherein candidate child nodes are placed along the span in accordance with a desired branching factor (Bloom, para. 64: The use of two GPS receivers 402 separated by a determined distance allows the bearing of the node 108 to be determined (i.e. candidate child nodes can be positioned)).

Regarding claim 27, Bloom discloses the computer-implemented method of claim 25, wherein the priority direction determines a width of the span (Bloom, para. 65: Tiltmeter 602 provides a bearing to 1/3 degree to 1/2 degree of accuracy, which as discussed below, is sufficient to allow transmitters 212 and receivers 210 to be initially pointed to the desired node 108. Alternative accuracy ranges can be used depending on the distance between nodes 108, transmit beam divergence, and receiver aperture).

Regarding claim 28, Bloom discloses the computer-implemented method of claim 27, wherein the priority direction determines the width of the span based on at least one of:
a distance to a weighted centroid;
a variance about the weighted centroid; or
a local topology around the priority direction (Bloom, para. 86-87:perform mathematical calculations using the orientation data and the known location of the target node to calculate pointing directions to align the nodes).

Regarding claim 29, Bloom discloses the computer-implemented method of claim 21, wherein engaging, by the set of nodes, in discovery procedures comprises at least one of:
the nodes determining location information actively by querying a GPS system (Bloom, Fig. 4, para. 57: each GPS receiver 402 is capable of receiving GPS positioning information to enable determination of a location of the node) or receiving coordinates from a technician; or
the nodes determining the location information passively by receiving GPS information from a local mobile computing device to which the nodes have established a local wireless network connection.

Regarding claim 30, Bloom discloses the computer-implemented method of claim 21, wherein engaging, by the set of nodes, in alignment procedures comprises performing a random search with narrow beams having an RF beam width of 4 degrees or less (Bloom, para. 65: Tiltmeter 602 provides a bearing to 1/3 degree to 1/2 degree of accuracy).

Regarding claim 31, Bloom discloses a system comprising:
a determination module, stored in memory, that determines, within a simulated environment, a node placement for a set of nodes within a Line-Of-Sight network at least in part by determining a desired topology for the set of nodes within a context of a geographic region (Bloom, para. 55: The position and bearing information of the subject node 108, coupled with the position information of other nodes 108 in the network 100, allows pointing information for the node 108 to be determined. Pointing angles for one or more transceivers 208 in the subject node 108 is determined with a fair degree of accuracy using this information in a simple triangulation computation);
a replacement module, stored in memory, that physically places the set of nodes within the geographic region according to the determined node placement (Bloom, Fig. 1, para. 56: positioning components can be provided to facilitate the installation and integration of one or more nodes 108 within a network such as the above-described optical communication network 100. Moreover, section 52 discloses the base mount 204 provides a physical mount with which the node 108 can be mounted to the facility 104 (FIG. 1)); 
an engagement module, stored in memory, that engages, as part of the set of nodes, in:
discovery and alignment procedures such that the nodes align toward respective peers (Bloom, abstract, para. 45, 55, 63, 87: The central facility can perform the mathematical calculations using the orientation data and the known location of the target node to calculate pointing directions to align the nodes); and 
association procedures to determine a topological relation between the set of nodes and a network backbone (Bloom, Fig. 1, para. 32-35, 55: The network 100 can be implemented and utilized to directly connect a plurality of customers in one or more facilities 104 to a high-capacity communication network 116. For example, network 100 can be used to connect the plurality of customers to a copper or optical fiber backbone network. The nodes 108 can be connected to the network 100);
a performance module, stored in memory, that performs, as part of the set of nodes, steady-state operations including at least one of routing, network management, or data caching (Bloom, para. 38: The root node 108A may also determine routing information such that the data can be sent to the appropriate destination node 108, also referred to as a premise node 108. In a network 100 using packet data, the routing information can be included in the packet header of the packets being sent across network 100); and
at least one physical processor configured to execute the determination module, the replacement module, the engagement module, and the performance module (Bloom, para. 45: The electronics section 203 contains a processor board (not shown) with a controller that can execute the determination module, the replacement module, the engagement module, and the performance module).

Regarding claim 32, Bloom discloses the system of claim 31, wherein the determination module determines the node placement at least in part by, during an iteration of generating a peer, considering a previously placed node and a child node (Bloom, para. 55: if the positions of the pertinent nodes 108 in network 100 are known, it is a straightforward geometric computation to determine where to point a given transceiver 208 within the subject node 108, such that the transceiver 208 is in alignment with a desired other node 108 in the network 100).

Regarding claim 33, Bloom discloses the system of claim 32, wherein the child node presently comprises a leaf during the iteration of generating the peer (Bloom, para. 57: each GPS receiver 402 is capable of receiving GPS positioning information to enable determination of a location of the node turret 202).

Regarding claim 34, Bloom discloses the system of claim 32, wherein the child node was previously placed at a periphery of a LOS range for the previously placed node (Bloom, para. 65, 89: accuracy ranges can be used depending on the distance between nodes 108, transmit beam divergence, and receiver aperture. Moreover section 89 discloses the offset data from the replacement node RAM is combined with the position data and bearing data previously obtained and used to guide each turret 202 on the replacement node to point to the desired other node).

Regarding claim 35, Bloom discloses the system of claim 32, wherein the determination module determines the node placement at least in part by placing a leaf relative to the child node by considering a priority direction and span (Bloom, para. 45, 55: The position and bearing information of the subject node 108, coupled with the position information of other nodes 108 in the network 100, allows pointing information for the node 108 to be determined. Pointing angles for one or more transceivers 208 in the subject node 108 is determined with a fair degree of accuracy using this information in a simple triangulation computation. In other words, if the positions of the pertinent nodes 108 in network 100 are known, it is a straightforward geometric computation to determine where to point a given transceiver 208 within the subject node 108, such that the transceiver 208 is in alignment with a desired other node 108 in the network 100).

Regarding claim 36, Bloom discloses the system of claim 35, wherein the determination module is configured to place candidate child nodes along the span in accordance with a desired branching factor (Bloom, para. 64: The use of two GPS receivers 402 separated by a determined distance allows the bearing of the node 108 to be determined (i.e. candidate child nodes can be positioned)).

Regarding claim 37, Bloom discloses the system of claim 35, wherein the priority direction determines a width of the span (Bloom, para. 65: Tiltmeter 602 provides a bearing to 1/3 degree to 1/2 degree of accuracy, which as discussed below, is sufficient to allow transmitters 212 and receivers 210 to be initially pointed to the desired node 108. Alternative accuracy ranges can be used depending on the distance between nodes 108, transmit beam divergence, and receiver aperture).

Regarding claim 38, Bloom discloses the system of claim 37, wherein the priority direction determines the width of the span based on at least one of:
a distance to a weighted centroid;
a variance about the weighted centroid; or
a local topology around the priority direction (Bloom, para. 86-87:perform mathematical calculations using the orientation data and the known location of the target node to calculate pointing directions to align the nodes).

Regarding claim 39, Bloom discloses the system of claim 31, wherein the engagement module engages, as part of the set of nodes, in discovery procedures at least in part by:
determining location information actively by querying a GPS system (Bloom, Fig. 4, para. 57: each GPS receiver 402 is capable of receiving GPS positioning information to enable determination of a location of the node) or receiving coordinates from a technician; or
determining the location information passively by receiving GPS information from a local mobile computing device to which the nodes have established a local wireless network connection.

Regarding claim 40, Bloom discloses a non-transitory computer-readable medium storing computer-readable instructions that, when executed by a physical processor of a computing device, cause the computing device to perform a method comprising:
determining, within a simulated environment, a node placement for a set of nodes within a Line-Of-Sight network at least in part by determining a desired topology for the set of nodes within a context of a geographic region (Bloom, para. 55: The position and bearing information of the subject node 108, coupled with the position information of other nodes 108 in the network 100, allows pointing information for the node 108 to be determined. Pointing angles for one or more transceivers 208 in the subject node 108 is determined with a fair degree of accuracy using this information in a simple triangulation computation);
physically placing the set of nodes within the geographic region according to the determined node placement (Bloom, Fig. 1, para. 56: positioning components can be provided to facilitate the installation and integration of one or more nodes 108 within a network such as the above-described optical communication network 100. Moreover, section 52 discloses the base mount 204 provides a physical mount with which the node 108 can be mounted to the facility 104 (FIG. 1));
engaging, by the set of nodes, in discovery and alignment procedures such that the nodes align toward respective peers (Bloom, abstract, para. 45, 55, 63, 87: The central facility can perform the mathematical calculations using the orientation data and the known location of the target node to calculate pointing directions to align the nodes);
engaging, by the set of nodes, in association procedures to determine a topological relation between the set of nodes and a network backbone (Bloom, Fig. 1, para. 32-35: The network 100 can be implemented and utilized to directly connect a plurality of customers in one or more facilities 104 to a high-capacity communication network 116. For example, network 100 can be used to connect the plurality of customers to a copper or optical fiber backbone network. The nodes 108 can be connected to the network 100); and
performing, by the set of nodes, steady-state operations including at least one of routing, network management, or data caching (Bloom, para. 38: The root node 108A may also determine routing information such that the data can be sent to the appropriate destination node 108, also referred to as a premise node 108. In a network 100 using packet data, the routing information can be included in the packet header of the packets being sent across network 100).

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kohnke (US 2014/0281663 A1) discloses each parent node may, for each of its child nodes, identify the nodes that are to be the descendant nodes of that child node and pass a list of only those descendant nodes to each child node.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466